Citation Nr: 1608932	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-34 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for right hip disorder.

2. Entitlement to service connection for hemorrhoids.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to April 1994; April 2001 to January 2002; February 2003 to December 2007; and April 2009 to November 2009. The Veteran also has a period of active duty for training (ACDUTRA) from May 1987 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at an April 2015 travel board hearing before the undersigned Veterans Law Judge. At the hearing, the Veteran introduced additional evidence pertaining to his sleep apnea claim on the record and waived Agency of Original Jurisdiction (AOJ) review. A transcript of that hearing has been associated with the claims file.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND 

The Board has determined that VA medical examinations are necessary to adjudicate the appeal and these matters are therefore REMANDED for the following actions:

1. Contact the Veteran and ask if he has any further medical or non-medical evidence to submit in support of his claims of service connection for a hemorrhoid disorder, sleep apnea and/or a right hip disorder. Provide the Veteran with authorizations for obtaining such records from any non-U.S. Government entities, and attempt to obtain the records cited. 

In particular, ask the Veteran to authorize the release of any medical and non-medical information generated by or on behalf of his civilian employer for the interim periods when HE WAS NOT ON ACTIVE DUTY, as well as any such information subsequent to his discharge from the U.S. Air Force Reserve. 

2. After the passage of a reasonable amount of time, or the receipt of any information from the Veteran or any sources contacted, afford the Veteran VA medical examinations in accordance with established VA protocols, INCLUDING THE TAKING OF A DETAILED HISTORY FROM THE VETERAN to determine if he has a right hip disorder, a hemorrhoid disorder and/or sleep apnea that were caused or aggravated by any incident of military service.  

3. Readjudicate the claims. Follow any further appellate procedures if required, including the issuance of a Supplemental Statement of the Case if any of the claims are denied.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


